The act of the Legislature passed March 31, 1892, authorizing cities having at the last federal census a population of 18,553 to issue and sell the bonds of the' city to be paid by a tax to be levied on the property of the city,, tobe used for the purpose of purchasing grounds and buildings within such* city or its immediate vicinity for manufacturing purposes, 89 Laws, 168, is invalid for two reasons: First: It is a special act of a general nature conferring corporate power; and second: It authorizes the use of the power of taxation by a city for private, and not public, purposes.
Judgment of the circuit court reversed and that of the common pleas affirmed.